UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 Or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52807 China Changjiang Mining & New Energy Co., Ltd. (Exact name of registrant as specified in its charter) Nevada 75-2571032 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) Seventeenth Floor, Xinhui Mansion, Gaoxin Road Hi-Tech Zone, Xi’An P.R. China 71005 +86(29) 8833-1685 (Address of Principal Executive Offices; Zip Code) (Registrant’s Telephone Number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None None Securities registered pursuant to Section 12(g) of the Act: Title of each class Common Stock, par value $0.01 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The aggregate market value of the voting common stock held by non-affiliates of the issuer, based on the average bid and asked price of such stock, was $484,321 at March 31, 2013. At March 31, 2013, the registrant had outstanding 64,629,559 shares of common stock, $0.01 par value. CHINA CHANGJIANG MINING AND NEW ENERGY COMPANY LTD. For the Quarter Ended March 31, 2013 TABLE OF CONTENTS PART I ITEM 1, FINANCIAL STATEMENTS 3 ITEM 2, MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 13 ITEM 3, QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 17 ITEM 4, CONTROLS AND PROCEDURES 17 PART II ITEM 1, LEGAL PROCEEDINGS 19 ITEM 1A, RISK FACTORS ITEM 2, UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 19 ITEM 3, DEFAULTS UPON SENIOR SECURITIES 19 ITEM 4, (REMOVEDANDRESERVED). 19 ITEM 5, OTHERINFORMATION 19 ITEM 6, EXHIBITS 19 SIGNATURES 20 EX-31.1(CERTIFICATION) EX-31.2(CERTIFICATION) EX-32.1(CERTIFICATION) EX-32.2(CERTIFICATION) 2 PART 1. FINANCIAL INFORMATION ITEM 1. FINANCIAL STAEMENT CHINA CHANGJIANG MINING & NEW ENERGY CO., LTD. FINANCIAL REPORT At March 31, 2013 and December 31, 2012 For the Three Months Ended March 31, 2013 and 2012 INDEX PAGE CONSOLIDATED BALANCE SHEETS 4-5 CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (LOSS) 6 CONSOLIDATED STATEMENTS OF CASH FLOWS 7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 8-12 3 CHINA CHANGJIANG MINING & NEW ENERGY CO., LTD. CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2, 2012 (Stated in US Dollars) March 31, December 31, ASSETS (Unaudited) (Audited) Current assets Cash and cash equivalents $ $ Restricted cash (Note 2) Deferred tax assets - Other current assets and prepayments (Note 3) Total Current Assets Property, plant and equipment, net Construction in progress Land use rights, net Long-term investment Due from related parties (Note 4) TOTAL ASSETS $ $ See accompanying notes to the unaudited consolidated financial statement 4 CHINA CHANGJIANG MINING & NEW ENERGY CO., LTD CONSOLIDATED BALANCE SHEETS (continued) AS OF MARCH 31, 2, 2012 (Stated in US Dollars) March 31, December 31, LIABILITIES & SHAREHOLDERS’ EQUITY (Unaudited) (Audited) Current Liabilities Other payables and accrued liabilities (Note 5) Notes payable - related parties Advance from customer - Total Current Liabilities Non-current liabilities Due to related parties (Note 6) Due to shareholders (Note 7) Payable on acquisition of a subsidiary Total Long-term Liabilities SHAREHOLDERS’ EQUITY Series C convertible preferred stock ($0.01 par value, 10,000,000 shares authorized, no shares outstanding as of December 31, 2012 and March 31,2013) - - Common stock ($0.01 par value, 250,000,000 shares authorized, 64,629,559 shares issued and outstanding as of December 31, 2012 and March 31,2013) Treasury stock ) ) Additional paid-in capital Retained earnings ) ) Non-controlling interests Accumulated other comprehensive income TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See accompanying notes to the unaudited consolidated financial statement 5 CHINA CHANGJIANG MINING & NEW ENERGY CO., LTD. CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (LOSS) FOR THE THREE MONTHS ENDED MARCH 31, 2 (Stated in US Dollars) For the Three Months Ended March 31, For the Three Months Ended March 31, Unaudited Unaudited Sales revenue (Note 8) $ $ Cost of revenue Gross Profit Operating expenses (Income) Administrative expenses Gain on disposal of assets(Note 9) ) Depreciation Amortization Total operating expenses (Income)　 ) Income from operations Other Income (Expenses) - Interest income - Interest expenses ) - Other expenses ) ) Total Other Income (Expense) ) Income(Loss) before tax Income tax expense (benefit) (Note 10) ) Net Income $ $ Net income attributable to: Non-controlling interests ) Common Stockholders $ $ Other comprehensive income/(loss) Foreign currency translation adjustments Total Comprehensive Income $ $ Weighted average shares-Basic 64, 629,559 Weighted average shares-Diluted Earnings (loss) per share Basic Diluted See accompanying notes to the unaudited consolidated financial statement 6 CHINA CHANGJIANG MINING & NEW ENERGY CO., LTD. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 (Stated in US Dollars) For the Three Months Ended March 31, Unaudited Unaudited CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred tax assets ) Gain on disposal of mines ) - Changes in operating assets and liabilities: Other current assets and prepayments ) Other payables and accrued liabilities ) CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property, plant and equipment ) - Due from related parties ) CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES ) CASH FLOWS FROM FINANCING ACTIVITIES Repayment to related parties ) CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES ) Effect of exchange rate changes on cash and cash equivalents ) NET INCREASE (DECREASE) IN CASH ) CASH AND CASH EQUIVALENTS AT BEGINNING OF YEAR $ $ CASH AND CASH EQUIVALENTS AT END OF THE PERIOD $ $ Supplementary Disclosures for Cash Flow Information: Income taxes paid $
